Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1 and 9 have been amended; No claims have been added or canceled. Claims 1-14 are subject to examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1, 9, and 14 recites 
“a first sector space configured for multicast service
…
a second sector space configured for unicast service
…
wherein the second sector space shares a first boundary with the first sector space such that the second sector space only shares the first boundary with distinct sector spaces of the plurality of transmitters that are configured for unicast service”. Neither par. [0040] nor Figures 4b and 4c of instant application specifications describe as recited in claim 1, 9, and 14.
As best understood by the examiner and for the purpose of applying prior art, the examiner considers that the first boundary is shared between unicast sectors and between unicast and multicast sectors.
Claim (s) 2-8 and 10-13 are also rejected because they are dependent upon rejected claim 1 and 9 as set forth above and include limitations of the clams 1 and 9 respectively.

Response to Arguments
Applicant's arguments filed 03/24/2021, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "The amendments to claim 1 exclude the first boundary being shared with a multicast sector of the base station, and covers the first boundary being shared with the first sector space of the base station (which is a unicast sector in claim 1) and optionally one or more overlapping unicast sector spaces of the base station. Benefits of embodiments of the instant application, including of the base station of claim 1, may be realized when a user equipment (UE) travels from a first sector having multicast service to a second sector having unicast service, such that the switch to unicast occurs just before the handover. This benefit is not appreciated by or disclosed in Khan, as the boundaries between sectors have both unicast and multicast service on either side".

Examiner's Response:
The Examiner respectfully disagrees. The Khan reference teaches the limitations "wherein the second sector space shares a first boundary with the first sector space such that the second sector space only shares the first boundary with distinct sector spaces of the plurality of transmitters that are configured for unicast service". Khan reference teaches in Fig. 9 that sector 2 of 934 (unicast) and 936 (multicast) shares a boundary and same boundary is shared by sector 2 (unicast)  and 3 (unicast)  of 934. The claims merely recites “shares … boundary”, therefore the examiner contends that sectors of 934 and 936 shares one boundary. By this rationale, Khan teaches the above limitations and therefore the rejection is maintained.

Applicant's Argument:
Applicant argues in substance that "If the unicast mode is being used regardless of whether [the] device was in unicast mode or multicast mode in the sector being exited, then a second sector space cannot only share a first boundary with distinct sector spaces of the plurality of transmitters that are configured for unicast service".

Examiner's Response:
The Examiner respectfully disagrees. The Khan reference teaches the limitations "wherein the second sector space shares a first boundary with the first sector space such that the second sector space only shares the first boundary with distinct sector spaces of the plurality of transmitters that are configured for unicast service … transferring communication with the mobile terminal to the unicast service". Khan reference teaches in Fig. 9 that sector 2 of 934 (unicast) and 936 (multicast) shares a boundary and same boundary is shared by sector 2 (unicast)  and 3 (unicast)  of 934. Jalali reference teaches that a mobile device uses unicast mode upon entering a sector and since multicast and unicast sectors share a boundary as taught by Khan, it is possible to transfer unicast service to the mobile upon entering a unicast sector from a multicast sector. By this rationale, Khan-Jalali teaches the limitations "transferring communication with the mobile terminal to the unicast service” and therefore the rejection is maintained. See rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (Khan hereafter) (US 20070135170 A1).

Regarding claim 1, Khan teaches, A base station for communication with a plurality of mobile terminals in a mobile communications network (Khan; a base station 902, Par. 0038), the base station comprising: 
a plurality of transmitters (Khan; element 906, 918 Fig. 9; The apparatus includes a plurality of transmit base-band modules, Par. 0009), each transmitter configured to provide a transmit radio signal to a distinct sector space when compared to the other transmitters (Khan; element 934, 936 Fig. 9; a larger number of sectors per base station being used for unicast traffic, and a smaller number of sectors per base station being used for broadcast /multicast traffic. In this example system, the broadcast traffic uses 3-sector base station configurations, and the unicast traffic is transmitted using 6 -sector base station configurations, Par. 0037 [Note that claim did not exclude overlapping]), wherein each distinct sector space is configured for either multicast service (element 936 Fig. 9) or unicast service (element 934 Fig. 9 [Note that claim did not exclude sector with both services]); 
wherein a first transmitter (element 918 Fig. 9) of the plurality of transmitters is configured to provide, to a first sector space configured for multicast service (element “2” “936” Fig. 9), a transmit radio signal carrying a first multicast service (Khan; broadcast /multicast information via three downlink sectors 908, 918 and 928, Par. 0038); 
wherein a second transmitter (element 906 Fig. 9) of the plurality of transmitters is configured to provide, to a second sector space configured for unicast service (element “2” “934” Fig. 9) and distinct from the first sector space (element “2” “936” Fig. 9), a transmit radio signal carrying a unicast service (Khan; a base station 902, which is configured for transmission of unicast signals via six downlink sectors 904, 906, 914, 916, 924 and 926, Par. 0038); and 
wherein the second sector space shares a first boundary with the first sector space (Khan; element “2” “934” and element “2” “936” Fig. 9 [Note that sector 2 of 934 and 936 share a common boundary]) such that the second sector space only shares the first boundary with distinct sector spaces of the plurality of transmitters that are configured for unicast service (Khan; element “2”, “3”, and “934” Fig. 9 [Note that sector 2 and 3 of 934 share the common boundary]).  

Regarding claim 8, Khan teaches, The base station of claim 1, wherein the first sector space is part of a first multicast-broadcast single-frequency network (MBSFN) area (Khan; If all of the cells in the broadcast zone are synchronized and Orthogonal Frequency Division Multiplex (OFDM) modulation is used for the transmissions, a Single Frequency Network (SFN) operation can be realized, Par. 0007; 3-sector downlink radio coverage pattern 936 for broadcast /multicast traffic via system 900 is also shown, Par. 0038).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Jalali et al. (Jalali hereafter) (US 20110032832 A1).

Regarding claim 2, Khan teaches, The base station of claim 1, further comprising a processor configured to communicate with a mobile terminal over the first multicast service via the first transmitter (Khan; element “918” Fig. 9; in FIG. 4, all of the 19 cells shown belong to a single broadcast zone, and each of the cells is transmitting the same information content. Therefore, it is possible for a receiver listening to the broadcast content to receive signals from all of the cells in the broadcast zone, Par. 0007) and to transfer communication with the mobile terminal (Khan; the ability of system 800 to support high mobility users with a smaller number of sectors than those provided by conventional systems, can reduce the number of handoffs that typically have to be performed for these users, Par. 0035).  
Khan fails to explicitly teach,
transfer communication to the unicast service via the second radio transmitter.
However, in the same field of endeavor, Jalali  teaches,
transfer communication to the unicast service via the second radio transmitter (Jalali; If device is transitioning from one sector to another sector … mobile device uses the unicast mode in the sector being entered regardless of whether device was in unicast mode or multicast mode in the sector being exited, Par. 0097; Each base station provides coverage for a plurality of sectors. A three-sector base station 1302 is illustrated, Par. 0124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan to include the use of unicast mode upon entering a sector as taught by Jalali  in order to determine whether to move mobile device to multicast mode (if there is one or more other device consuming the same source) (Jalali ; Par. 0098).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Laroia et al. (Laroia hereafter) (US 20040106412 A1) and in further view of Jalali.

Regarding claim 3, Khan teaches, The base station of claim 1, further comprising a processor configured to: 
the first transmitter serving the first multicast service (Khan; element 918 Fig. 9; broadcast /multicast information via three downlink sectors 908, 918 and 928, Par. 0038) and the second transmitter serving the unicast service (Khan; element 906 Fig. 9; a base station 902, which is configured for transmission of unicast signals via six downlink sectors 904, 906, 914, 916, 924 and 926, Par. 0038).
Khan fails to explicitly teach,
receive, from the mobile terminal, first indications of signal quality received at the mobile terminal from the first transmitter and second indications of signal quality received at the mobile terminal from the second transmitter;
compare the first indications and the second indications of signal quality and determine that the mobile terminal is to transfer communication with the base station from the first transmitter to the second transmitter; 
instruct the mobile terminal to switch from the first multicast service to the unicast service; and subsequently 
instruct the mobile terminal to transition from the first transmitter to the second transmitter.  
Laroia teaches, 
receive, from the mobile terminal, first indications of signal quality received at the mobile terminal from the first transmitter and second indications of signal quality received at the mobile terminal from the second transmitter (Laroia; wireless terminals feeds back information to the serving base station including, e.g. signal strength/quality of the received sector transmissions from the serving base station for the carriers, Par. 0051; Since sectors corresponding to different carriers are different, in the sectorized embodiment, an intracell intercarrier handoff is normally an intracell intersector handoff, Par. 0013); 
compare the first indications and the second indications of signal quality and determine that the mobile terminal is to transfer communication with the base station from the first transmitter to the second transmitter (Laroia; Next, in step 512, the serving base station determines which carrier to be used for each wireless terminal, Par. 0051; FIG. 6 600 illustrates examples of inter-carrier handoffs at a single base station 602 using multiple carriers, Par. 0056);
instruct the mobile terminal to switch (Laroia; FIG. 6 600 illustrates examples of inter-carrier handoffs at a single base station 602 using multiple carriers, Par. 0056); and
subsequently instruct the mobile terminal to transition from the first  transmitter to the second  transmitter (Laroia; The base station and/or wireless terminal can initiate and perform intra-cell inter-carrier handoffs for a wireless terminal based on cell and/or sector boundary region information, intercell channel interference information, intersector channel interference measurements, signal strength degradation, or other considerations, Par. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan to include the use of feedback of signal strength as taught by Laroia in order to perform inter-carrier handoff (Laroia; Par. 0018).
Khan-Laroia fails to explicitly teach,
switch from the first multicast service to the unicast service.
However, in the same field of endeavor, Jalali  teaches,
switch from the first multicast service to the unicast service (Jalali; If device is transitioning from one sector to another sector … mobile device uses the unicast mode in the sector being entered regardless of whether device was in unicast mode or multicast mode in the sector being exited, Par. 0097; Each base station provides coverage for a plurality of sectors. A three-sector base station 1302 is illustrated, Par. 0124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan-Laroia to include the use of unicast mode upon entering a sector as taught by Jalali  in order to determine whether to move mobile device to multicast mode (if there is one or more other device consuming the same source) (Jalali ; Par. 0098).


Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Hiben et al. (Hiben hereafter) (US 20150117323 A1).

Regarding claim 4, Khan teaches, The base station of claim 1, wherein a third transmitter of the plurality of transmitters is configured to provide, to a third sector space (element “1” “936” Fig. 9) distinct from the first sector (element “2” “936” Fig. 9) and the second spaces sector (element “2” “934” Fig. 9), a transmit radio signal carrying a multicast service, in which the second sector space shares a second boundary with the third sector space (Khan; broadcast /multicast information via three downlink sectors 908, 918 and 928, Par. 0038 [Note that sector 2 of 934 and sector 1 of 936 share a common boundary]).  
	Khan fails to explicitly teach,
	a second multicast service.
However, in the same field of endeavor, Hiben  teaches,
a second multicast service (Hiben; In sector 526, which is adjacent to a cell 528 of a different broadcast area, the AP 104 serving cell 520 broadcasts media associated with the broadcast area of cell 520 and broadcasts media associated with the adjacent broadcast area that includes cell 528, Par. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan to include the use of broadcasting media associated with the adjacent broadcast area as taught by Hiben  in order to improve signal reception at the edges of the broadcast areas (Hiben; Par. 0028).

Regarding claim 5, Khan-Hiben teaches, The base station of claim 4, wherein the third sector space is part of a second multicast-broadcast single-frequency network (MBSFN) area (Hiben; edge cells of a broadcast area, that is, a cell of a first broadcast area, associated with a first MBSFN, that is adjacent to a cell of a second, adjacent broadcast area, associated with a second MBSFN, also may be allocated the set of broadcast resources allocated to the second broadcast area/MBSFN for the purpose of transmitting media of the second MBSFN into the second broadcast area, Par. 0028 [note that sector 526 gets media for adjacent MBSFN area]).  
The rational and motivation for adding this teaching of Hiben is the same as for
Claim 4.


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Anchan et al. (Anchan hereafter) (US 20140192697 A1).

Regarding claim 6, Khan teaches, The base station of claim 1. 
	Khan fails to explicitly teach,
further comprising a processor configured to change a configuration of the plurality of transmitters according to system load such that a number of the plurality of transmitters providing a transmit radio signal carrying the unicast service is reduced when the system load exceeds a threshold, in which the system load comprises at least 
However, in the same field of endeavor, Anchan  teaches,
further comprising a processor configured to change a configuration of the plurality of transmitters according to system load such that a number of the plurality of transmitters providing a transmit radio signal carrying the unicast service is reduced when the system load exceeds a threshold, in which the system load comprises at least one of a radio resource usage load at the base station and traffic levels on radio frequencies between the base station and the plurality of mobile terminals (Anchan; it will be appreciated that the adjacent (or contiguous) non -MBSFN sectors can be toggled back and forth between unicast support and multicast support for the eMBMS session as the number of target UEs in the respective sectors is changed, Par. 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan to include the use of number of UEs as taught by Anchan  in order to use multicast resources efficiently (Anchan; Par. 0083).

Regarding claim 7, Khan teaches, The base station of claim 1. 
	Khan fails to explicitly teach,
further comprising a processor configured to change a configuration of the plurality of transmitters according to system load such that a number of the plurality of transmitters providing a transmit radio signal carrying the unicast service is increased 
However, in the same field of endeavor, Anchan  teaches,
further comprising a processor configured to change a configuration of the plurality of transmitters according to system load such that a number of the plurality of transmitters providing a transmit radio signal carrying the unicast service is increased when the system load falls below a threshold, in which the system load comprises at least one of a radio resource usage load at the base station and traffic levels on radio frequencies between the base station and the plurality of mobile terminals (Anchan; "empty" sectors can be interpreted as sectors with zero target UEs or alternatively as sectors with a number of target UEs below an IP multicasting threshold where IP unicasting protocols are used instead, Par. 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan to include the use of number of UEs as taught by Anchan  in order to use multicast resources efficiently (Anchan; Par. 0083).


Claim 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Jalali.

Regarding claim 9, Khan teaches, A method for operating a base station for a mobile communications network, in which the base station is in communication with a plurality of mobile terminals through a plurality radio transmitters (Khan; FIG. 9 depicts a block diagram of a system 900 for flexible sectorization of a wireless communication system, Par. 0037), wherein the method comprises, by the base station: 
providing from each of the plurality of radio transmitters (Khan; element 906, 918 Fig. 9; The apparatus includes a plurality of transmit base-band modules, Par. 0009) a transmit radio signal to a distinct sector space when compared to the other radio transmitters (Khan; element 934, 936 Fig. 9; a larger number of sectors per base station being used for unicast traffic, and a smaller number of sectors per base station being used for broadcast /multicast traffic. In this example system, the broadcast traffic uses 3-sector base station configurations, and the unicast traffic is transmitted using 6 -sector base station configurations, Par. 0037 [Note that claim did not exclude overlapping]), wherein each distinct sector space is configured for either multicast service (element 936 Fig. 9) or unicast service (element 934 Fig. 9 [Note that claim did not exclude sector with both services]); 
providing from a first radio transmitter (element 918 Fig. 9) of the plurality of radio transmitters to a first sector space configured for multicast service (element “2” “936” Fig. 9), a transmit radio signal carrying a multicast service (Khan; broadcast /multicast information via three downlink sectors 908, 918 and 928, Par. 0038); 
providing from a second radio transmitter (element 906 Fig. 9) of the plurality of radio transmitters to a second sector space (element “2” “934” Fig. 9), configured for unicast service and distinct from the first sector space (element “2” “936” Fig. 9), a (Khan; a base station 902, which is configured for transmission of unicast signals via six downlink sectors 904, 906, 914, 916, 924 and 926, Par. 0038), wherein the second sector space shares a first boundary with the first sector space (Khan; element “2” “934” and element “2” “936” Fig. 9 [Note that sector 2 of 934 and 936 share a common boundary]) such that the second sector space only shares the first boundary with distinct sector spaces of the plurality of radio transmitters that are configured for unicast service (Khan; element “2”, “3”, and “934” Fig. 9 [Note that sector 2 and 3 of 934 share the common boundary]); 
communicating with a mobile terminal over the multicast service via the first radio transmitter (Khan; element “918” Fig. 9; in FIG. 4, all of the 19 cells shown belong to a single broadcast zone, and each of the cells is transmitting the same information content. Therefore, it is possible for a receiver listening to the broadcast content to receive signals from all of the cells in the broadcast zone, Par. 0007); and 
transferring communication with the mobile terminal (Khan; the ability of system 800 to support high mobility users with a smaller number of sectors than those provided by conventional systems, can reduce the number of handoffs that typically have to be performed for these users, Par. 0035).  
Khan fails to explicitly teach,
transferring communication to the unicast service via the second radio transmitter.
However, in the same field of endeavor, Jalali  teaches,
(Jalali; If device is transitioning from one sector to another sector … mobile device uses the unicast mode in the sector being entered regardless of whether device was in unicast mode or multicast mode in the sector being exited, Par. 0097; Each base station provides coverage for a plurality of sectors. A three-sector base station 1302 is illustrated, Par. 0124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan to include the use of unicast mode upon entering a sector as taught by Jalali  in order to determine whether to move mobile device to multicast mode (if there is one or more other device consuming the same source) (Jalali ; Par. 0098).

Regarding claim 13, Khan-Jalali teaches, The method of claim 9, wherein the first sector space is part of a first multicast-broadcast single-frequency network (MBSFN) area (Khan; If all of the cells in the broadcast zone are synchronized and Orthogonal Frequency Division Multiplex (OFDM) modulation is used for the transmissions, a Single Frequency Network (SFN) operation can be realized, Par. 0007; 3-sector downlink radio coverage pattern 936 for broadcast /multicast traffic via system 900 is also shown, Par. 0038).  

Regarding claim 14, Khan-Jalali teaches, A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon (Khan; a base station 902, Par. 0038), cause the computer to perform the method as claimed in claim 9 (See claim 9).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan-Jalali in view of Laroia.

Regarding claim 10, Khan-Jalali teaches, The method of claim 9, further comprising: 
the first radio transmitter serving the multicast service (Khan; element 918 Fig. 9; broadcast /multicast information via three downlink sectors 908, 918 and 928, Par. 0038) and the second radio transmitter serving the unicast service (Khan; element 906 Fig. 9; a base station 902, which is configured for transmission of unicast signals via six downlink sectors 904, 906, 914, 916, 924 and 926, Par. 0038); 
switch from the multicast service to the unicast service (Jalali; If device is transitioning from one sector to another sector … mobile device uses the unicast mode in the sector being entered regardless of whether device was in unicast mode or multicast mode in the sector being exited, Par. 0097; Each base station provides coverage for a plurality of sectors. A three-sector base station 1302 is illustrated, Par. 0124).
Khan-Jalali fails to explicitly teach,
receiving, from the mobile terminal, first indications of signal quality received at the mobile terminal from the first radio transmitter and second indications of signal quality received at the mobile terminal from the second radio transmitter;

instructing the mobile terminal to switch; and subsequently 
instructing the mobile terminal to transition from the first radio transmitter to the second radio transmitter.  
However, in the same field of endeavor, Laroia teaches, 
receiving, from the mobile terminal, first indications of signal quality received at the mobile terminal from the first radio transmitter and second indications of signal quality received at the mobile terminal from the second radio transmitter (Laroia; wireless terminals feeds back information to the serving base station including, e.g. signal strength/quality of the received sector transmissions from the serving base station for the carriers, Par. 0051; Since sectors corresponding to different carriers are different, in the sectorized embodiment, an intracell intercarrier handoff is normally an intracell intersector handoff, Par. 0013); 
comparing the first and second indications of signal quality and determining that the mobile terminal is to transfer communication with the base station from the first radio transmitter to the second radio transmitter (Laroia; Next, in step 512, the serving base station determines which carrier to be used for each wireless terminal, Par. 0051; FIG. 6 600 illustrates examples of inter-carrier handoffs at a single base station 602 using multiple carriers, Par. 0056);
(Laroia; FIG. 6 600 illustrates examples of inter-carrier handoffs at a single base station 602 using multiple carriers, Par. 0056); and
subsequently instructing the mobile terminal to transition from the first radio transmitter to the second radio transmitter (Laroia; The base station and/or wireless terminal can initiate and perform intra-cell inter-carrier handoffs for a wireless terminal based on cell and/or sector boundary region information, intercell channel interference information, intersector channel interference measurements, signal strength degradation, or other considerations, Par. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan-Jalali  to include the use of feedback of signal strength as taught by Laroia in order to perform inter-carrier handoff (Laroia; Par. 0018).


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan-Jalali in view of Anchan.

Regarding claim 11, Khan-Jalali teaches, The method of claim 9. 
	Khan-Jalali fails to explicitly teach,
further comprising changing a configuration of the plurality of radio transmitters according to system load such that a number of the plurality of radio transmitters providing a unicast transmit signal is reduced when the system load exceeds a 
	However, in the same field of endeavor, Anchan  teaches,
further comprising changing a configuration of the plurality of radio transmitters according to system load such that a number of the plurality of radio transmitters providing a unicast transmit signal is reduced when the system load exceeds a threshold, wherein the system load comprises at least one of a radio resource usage load at the base station and traffic levels on communications radio frequencies between the base station and the plurality of mobile terminals (Anchan; it will be appreciated that the adjacent (or contiguous) non -MBSFN sectors can be toggled back and forth between unicast support and multicast support for the eMBMS session as the number of target UEs in the respective sectors is changed, Par. 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan-Jalali to include the use of number of UEs as taught by Anchan  in order to use multicast resources efficiently (Anchan; Par. 0083).

Regarding claim 12, Khan-Jalali teaches, The method of claim 9. 
	Khan-Jalali fails to explicitly teach,
further comprising changing a configuration of the plurality of radio transmitters according to system load such that a number of transmitters providing a unicast transmit signal is increased when system load falls below a threshold, wherein the system load 
However, in the same field of endeavor, Anchan  teaches,
further comprising changing a configuration of the plurality of radio transmitters according to system load such that a number of transmitters providing a unicast transmit signal is increased when system load falls below a threshold, wherein the system load comprises at least one of a radio resource usage load at the base station and traffic levels on radio frequencies between the base station and the plurality of mobile terminals (Anchan; "empty" sectors can be interpreted as sectors with zero target UEs or alternatively as sectors with a number of target UEs below an IP multicasting threshold where IP unicasting protocols are used instead, Par. 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khan-Jalali to include the use of number of UEs as taught by Anchan  in order to use multicast resources efficiently (Anchan; Par. 0083).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S..C./           Examiner, Art Unit 2416                                                                                                                                                                                             
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416